DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
The examiner acknowledged the claims filed 03/03/2020.
Claims 1-8 are pending in the application and are hereby examined on the merits.
Claim Objections
Claim 1 is  objected to because of the following informalities:  a “the“ should be inserted before “fish meal” as “incorporating into fish meal”.  Appropriate correction is required.
Claim 2 is  objected to because of the following informalities:  a “the“ should be inserted before “vitamin E”.  Appropriate correction is required.
Claim 3 is  objected to because of the following informalities:  a “the“ should be inserted before “composition”.  Appropriate correction is required.
Claim 5 is  objected to because of the following informalities:  “polysaccharide” should be in plural form so as to be consistent with claim 4.  Appropriate correction is required.
Claim 8 is  objected to because of the following informalities:  a “the“ should be inserted before “formulation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the amounts of vitamin E, at least one emulsifier and water based on “the total weight of the formulation”. However, claim 1 does not recite “a formulation”. There is insufficient antecedent basis for the limitation “the formulation”. It is further unclear what the formulation is referring to. Same issue exists in claim 8. For the purpose of examination, the formulation is interpreted to mean the composition as recited in claim 1. Clarification is required.
Claim 2 recites “wherein vitamin E is d dl-a-tocopherol”. It is unclear if the scope of the claim requires d or dl configuration for the tocopherol. It is further unclear if “a” denotes “alpha”. For the purpose of the examination, the limitation is interpreted to mean that the vitamin E is d- alpha-tocopherol or dl- alpha-tocopherol. Clarification is required.
Claims 2-8 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Minoshima JPH 07274842 A (English Abstract and English translation relied upon for reference, hereinafter referred to as Minoshima).
Regarding claims 1-2, 4 and 6-7, Minoshima teaches a method for stabilizing fish meal against oxidation comprising incorporating into fish meal a stabilizing effective amount of an O/W emulsion composition comprising inter alia, 0.01-30% vitamin E (e.g.,  d- or dl- alpha-tocopherol), 0.1-5 wt% lecithin emulsifier, water, and other ingredients such as 1-10% a polyamine (e.g., spermine, spermidine and putrescine) and 0.1-10% ascorbyl palmitate (English Abstract; [0008; 0013; 0015; 0017-0018; 0026]).
The amount of the lecithin emulsifier as disclosed by Minoshima overlaps with the range recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
The amount of the vitamin E as disclosed by Minoshima overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
Additionally, the proportions of the lecithin emulsifier and vitamin E in the composition are considered result effective variables, given that the amount of an emulsifier is known to affect the stability of an emulsion and vitamin E is known to possess antioxidizing power. In other words, one of ordinary skill in the art would have varied the amounts of lecithin and vitamin E depending on the emulsion stability desired and the level of stabilization as needed. As such, the proportions of lecithin and vitamin E recited in claim 1 are merely obvious variants of the prior art.
As for the amount of water, given that Minoshima teaches that the O/W emulsion composition comprises 0.01-30% vitamin E ,0.1-5 wt% a lecithin emulsifier, and other ingredients such as 2-10% a polyamine and 0.1-10% ascorbyl palmitate, and that O/W emulsion comprises 5/95  oil/water ([0018]), then the amount of water reasonably overlaps with that recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Additionally, the amount of water affects the concentration of the antioxidant in the composition. Therefore, a skilled artisan would have been motived to optimize the amount of water such that desired concentration of antioxidants is present in the composition to stabilize the fishmeal. As such, the amount water as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 3
Claim 5 further limits the modified polysaccharide as recited in claim 4. Given that modified polysaccharide and lecithin as disclosed by Minoshima is in alternative form only, Minoshima reads on claim 5.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Minoshima as applied to claim 1 above, and further in view of Gotoh US Patent Application Publication No. 2011/0039003 (cited in IDS, hereinafter referred to as Gotoh).
Regarding claim 8, Minoshima teaches what has been recited above but is silent regarding the viscosity of the composition.
In the same field of endeavor, Gotoh teaches an antioxidative composition for fish meal comprising inter alia, tocopherol and lecithin ([0009; 0015; 0047]; Gotoh further teaches that the viscosity of the composition is selected such that it could be sprayed to the fish meal through using a spraying device; it is preferable that the composition has a viscosity range of 10-80 cp (e.g., 0.1 dPa s to 0.8 dPa s); Gotoh additionally teaches using the viscosity modulation agent to modify the viscosity of the composition ([0032-0033]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Minoshima by modifying the viscosity to 10-80 cp through using a viscosity modulating agent such that the composition could be sprayed to fishmeal using a spraying device. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abou US Patent Application Publication No. 2008/0019860 (cited in IDS, hereinafter referred to as Abou).
Regarding claims 1, 4 and 6-7, Abou teaches a method for stabilizing fish meal against oxidation comprising incorporating into fish meal a stabilizing effective amount of an antioxidant composition comprising inter alia, vitamin E (e.g., alpha-tocopherol) antioxidant, lecithin oxidant, ascorbyl palmitate antioxidant, water, and other antioxidant such as a compound represented by Formula (I) ([0005; 0026-0033; 0038-0040; 0046; 0053-0055]; Table A]. Abou teaches that the composition comprises 5-50% a polar solvent such as water ([0046]). 
The amount of water as disclosed by Abou overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Abou teaches that  the concentration of the antioxidants in the composition will vary depending upon the total number of antioxidants, and that the composition may comprises 20-60% antioxidant; for example, the concentration of lecithin may range from about 2.5% to about 20%, and the concentration of alpha-tocopherol may range from about 3.75% to about 30% by weight ([0040; 0044]. 
The amounts of alpha-tocopherol and lecithin as disclosed by Abou fall within those ranges recited in claim 1.
Where the claims require the presence of lecithin as the emulsifier, the lecithin as disclosed by Abou is considered to meet the claims.
Regarding claim 2, Abou as recited above teaches alpha-tocopherol. Therefore,  it would have been obvious to have selected alpha-tocopherol in d- or dl- form to include in the composition, as one of ordinary skill would have had the reasonable expectation that any alpha-tocopherol (e.g. d- or dl- form) would function effectively in the 
Regarding claim 3, Abou teaches a compound represented by generic Formula (I), which encompasses both an embodiment of ethoxyquin and an embodiment  of a compound that is not ethoxyquin (for example, when at least one of R1, R2 and R4 of Formula (I) is not methyl). In other words, ethoxyquin not required by Abou. Therefore, Abou renders obvious claim 3.
Claim 5 further limits the modified polysaccharide as recited in claim 4. Given that modified polysaccharide and lecithin as disclosed by Abou is in alternative form only, Abou reads on claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abou as applied to claim 1 above, and further in view of Gotoh US Patent Application Publication No. 2011/0039003 (cited in IDS, hereinafter referred to as Gotoh).
Regarding claim 8, Abou teaches what has been recited above but is silent regarding the viscosity of the composition.
In the same field of endeavor, Gotoh teaches an antioxidative composition for fish meal comprising inter alia
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Abou by modifying the viscosity to 10-80 cp through using a viscosity modulating agent such that the composition could be sprayed to fishmeal using a spraying device. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHANGQING LI/Examiner, Art Unit 1793